Title: To James Madison from Alexander Spotswood, 30 October 1794
From: Spotswood, Alexander
To: Madison, James


Dr Sr.
Octr. 30. 1794
A numerous family, has determined me to sell of my estate, and remove to the State of Kentucky. Being Told that some person has been viewing Situations, on the potowmack, to Establish a publick foundry for cannon, & Manufactory for Small arms—and not knowing who to apply to, Take the liberty of offering through you for the Above purpose—The best Situation in the world.
My Iron mine tract of 22,000 Acres 10, Miles above fredericksburg; fronting many Miles on the river, where there Are Situations for every kind of water Works—exclusive of the river, fine Inland never failing Streams, with An Inexhaustable fund of Iron ore the best in America for casting; In war it always Sold 30/s 10d. pr. Ton & in peice 10/s. 5d. more than any Iron exported from America for casting cannon, shot &c. When the furnace existed it used to run from 600—to 750 Ton of iron annually. This valluable Work was obliged to be put down, by the depravity of a Gaurdian, who spent & wasted all the fund for Supporting the Same. If mr. Maury has any of the advertisemts. left of this land, I will on going to Town Inclose one. Should my information be Wrong be so kind as to show the Advertisement, should one come, to Mr Morris—or a Mr Greenleaf. This place is in a healthy & plentiful Country; which ought to be a great object in chuseing a place for publick works, where large Numbers, of Workmen is to be employed—and in Establishing a work of this kind, it must be a great Saveing to make the Mettle. Many want this land, but wish to get it for nothing. Yr. goodness will excuse this trouble from dr sr yr obliged He st
Alexr Spotswood
This land of mine contains the only Iron ore below the ridge.
